Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed 02/19/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-8), system (claims 9-18) and computer readable storage medium (claims 19-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and mathematical concept. 
Independent Claims (1, 9):
Step 2A: Prong 1 Analysis:
-parsing the specification and identify from the specification a machine learning task; (Observation/Evaluation).
-the hybrid knowledge representation structured as nodes representing machine learning workflow component and edges connecting the nodes based on relationship the nodes; (mathematical concept)
Step 2A: Prong 2 Analysis:
“Receiving a specification; search the hybrid knowledge representation stored in a memory device for a machine learning model that performs the machine learning task, responsive to not finding the machine learning model in the hybrid knowledge representation, searching the hybrid knowledge representation for machine learning model fragments associated with the machine learning task, and generating new machine learning model to perform the machine learning task by combining the machine learning model fragments.” These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B Analysis:
The claim recites “Receiving a specification; search the hybrid knowledge representation stored in a memory device for a machine learning model that performs the machine learning task, responsive to not finding the machine learning model in the hybrid knowledge representation, searching the hybrid knowledge representation for machine learning model fragments associated with the machine learning task, and generating new machine learning model to perform the machine learning task by combining the machine learning model fragments.” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process.  
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory).
The claims (2, 12):
Step 2A: Prong 2 Analysis:
The claim recites “responsive to not finding the machine learning model in the hybrid knowledge representation, automatically generating a dataset for the new machine learning model.” These limitations are recited at a high-level of generality such that it amounts to necessary gathering data. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B Analysis:
 The claim recites “responsive to not finding the machine learning model in the hybrid knowledge representation, automatically generating a dataset for the new machine learning model.” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process.  
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory).
The claim (3):
Step 2A: Prong 2 Analysis:
The claim recites “wherein responsive to finding the machine learning model in the hybrid knowledge representation” This limitation is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application.  
Additionally, the limitation “outputting the machine learning model.” This limitation is recited at a high-level of generality such that it amounts to necessary data outputting. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data outputting to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial. The claims are directed to an abstract idea.
Step 2B Analysis:
The claim recites “wherein responsive to finding the machine learning model in the hybrid knowledge representation” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process. 
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory).
 Additionally, the limitation “outputting the machine learning model.” As discussed above, the additional elements of data outputting step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data outputting for use in the claimed process.  
The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”)

The claim(s) (4, 13):
Step 2A: Prong 2 Analysis:
The claim recites “automatically generating metrics associated with executing the new machine learning model.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Step 2B Analysis:
The claim recites “automatically generating metrics associated with executing the new machine learning model.” As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
The claim(s) (5, 15):
Step 2A: Prong 2 Analysis:
The claim recites “generating of the new machine learning model further comprises generating a semantic specification associated with the new machine learning model, the semantic specification comprising metadata annotating semantics of the new machine learning model.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Step 2B Analysis:
The claim recites “generating of the new machine learning model further comprises generating a semantic specification associated with the new machine learning model, the semantic specification comprising metadata annotating semantics of the new machine learning model.” As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
The claim(s) (6, 16):
Step 2A: Prong 2 Analysis:
The claim recites “outputting the machine learning model's workflow indicated by the hybrid knowledge representation's nodes and connecting edges associated with the machine learning model” This limitation is recited at a high-level of generality such that it amounts to necessary data outputting. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data outputting to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial. 
Additionally, the claim further recites “responsive to finding the machine learning model in the hybrid knowledge representation.” This limitation is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B Analysis:
The claim recites “outputting the machine learning model's workflow indicated by the hybrid knowledge representation's nodes and connecting edges associated with the machine learning model”. As discussed above, the additional elements of data outputting step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data outputting for use in the claimed process.  
The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”)
Additionally, the claim further recites “responsive to finding the machine learning model in the hybrid knowledge representation.”. As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process.  
The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
The claim(s) (7, 17):
Step 2A: Prong 2 Analysis:
The claim recites “outputting the new machine learning model's workflow indicated by the hybrid knowledge representation's nodes and connecting edges associated with the new machine learning model,” This limitation is recited at a high-level of generality such that it amounts to necessary data outputting. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data outputting to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial. 
Additionally, the claim further recites “responsive to not finding the machine learning model in the hybrid knowledge representation and responsive to generating the new machine learning model.” This limitation is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B Analysis:
The claim recites “outputting the new machine learning model's workflow indicated by the hybrid knowledge representation's nodes and connecting edges associated with the new machine learning model,”. As discussed above, the additional elements of data outputting step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data outputting for use in the claimed process.  
The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Additionally, the claim further recites “responsive to not finding the machine learning model in the hybrid knowledge representation and responsive to generating the new machine learning model.”. As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process.
 The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). 
The claim(s) (8, 18):
Step 2A: Prong 2 Analysis:
The claim recites “building the hybrid knowledge representation by structuring the machine learning workflow components into a database and creating metadata associated with the machine learning workflow components.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Step 2B Analysis:
The claim recites “building the hybrid knowledge representation by structuring the machine learning workflow components into a database and creating metadata associated with the machine learning workflow components.” As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
 The claim (10):
Step 2A: Prong 2 Analysis:
The claim recites “the machine learning workflow components comprise machine learning network topology fragments representing an input layer fragment, an output layer fragment, a data transformation fragment, and a task-purpose fragment.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Step 2B Analysis:
The claim recites “the machine learning workflow components comprise machine learning network topology fragments representing an input layer fragment, an output layer fragment, a data transformation fragment, and a task-purpose fragment.”. As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
The claim(s) 11:
Step 2A: Prong 2 Analysis:
The claim recites “the machine learning workflow components further comprise a data pre-processing component that generates at least one of a training dataset, a test dataset, and a validation dataset.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Step 2B Analysis:
The claim recites “the machine learning workflow components further comprise a data pre-processing component that generates at least one of a training dataset, a test dataset, and a validation dataset.” As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
The claim(s) 14:
Step 2A: Prong 2 Analysis:
The claim recites “the hardware processor is further configured to: automatically generate metrics associated with executing one of the machine learning model and the new machine learning model based on the metrics generation component.” . This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Step 2B Analysis:
The claim recites “the hardware processor is further configured to: automatically generate metrics associated with executing one of the machine learning model and the new machine learning model based on the metrics generation component.”. As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
The claim(s) 20:
Step 2A: Prong 2 Analysis:
The claim recites “wherein the machine learning component comprises at least one of: a dataset, a machine learning model, and metrics; and wherein machine learning model fragments comprise at least one of: a subset of a dataset and a sub-part of a machine learning model.” This limitation is recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B Analysis:
The claim recites “wherein the machine learning component comprises at least one of: a dataset, a machine learning model, and metrics; and wherein machine learning model fragments comprise at least one of: a subset of a dataset and a sub-part of a machine learning model.” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process.
 The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 7, 8, 9, 10, 11, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barham et al. (Pub. No.: US20170124451– hereinafter, Barham) in view of Che et al. (Pub. No.: US 20200249998- hereinafter, Che).
Regarding the claim 1, Barham teaches A Computer -implemented method, comprising: Receiving a specification (Barham, [Par.0006], “In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of receiving, by a computational graph system, a request to process a computational graph;”)
parsing the specification and identify from the specification a machine learning task (Barham, [Par.0006], “In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of receiving, by a computational graph system, a   to process a computational graph; obtaining data representing a subgraph of the computational graph, the computational graph comprising a plurality of nodes and directed edges, wherein each node represents a respective operation, wherein each directed edge connects a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node, the subgraph assigned to a first device by a placer in the computational graph system;” Examiner’s note, the received requested action to operate the computational graph system, wherein the computer graph system is a neural network operation, therefore, the  requested action to operate the computational graph is considered as the operating the machine learning task, as it can be seen at [Par.0020], “In some implementations, the operations represented in the computational graph are neural network operations or operations for a different kind of machine learning model.” Examiner’s note, identifying a specific action to perform based on the received requested data, wherein, the received requested data is considered as the specification. As it can be seen at [Par.0027-0029], “A user of a client 102 can request actions be performed on a computational graph representing a neural network. For example, a client can register a graph with the session manager, feed data input into the graph, or evaluate one or more of the outputs of a graph…”);
search the hybrid knowledge representation stored in a memory device for a machine learning model that performs the machine learning task (Barham, [Par.0027-0029], “A user of a client 102 can request actions be performed on a computational graph representing a neural network. For example, a client can register a graph with the session manager, feed data input into the graph, or evaluate one or more of the outputs of a graph. The client 102 can be an application running on a computer. [0028] As part of the request, the client 102 provides data identifying a computational graph to the system 100 and specifies types of actions to be performed on the computational graph. [0029] For example, the request can identify a computational graph representing an inference for a particular neural network and can identify an input on which the inference should be performed.” Examiner’s note, the identify a machine learning model for specific operation of the computation graph, wherein the computation graph is considered as the hybrid knowledge, which is stored in the memory device, see the [Par.0020], “In some implementations, the operations represented in the computational graph are neural network operations or operations for a different kind of machine learning model.” And [Par.0041], “In some cases, a computational graph is sent with the request from the client. In other cases, the request identifies the computational graph and the system retrieves the data representing the identified graph from memory.”),
the hybrid knowledge representation structured as nodes representing machine learning workflow component and edges connecting the nodes based on relationship the nodes (Barham, [Par.0018], “The computational graph includes nodes connected by directed edges. Each node in the computational graph represents an operation. An incoming edge to a node represents a flow of an input into the node, i.e., an input to the operation represented by the node. An outgoing edge from a node represents a flow of an output of the operation represented by the node to be used as an input to an operation represented by another node. Thus, a directed edge connecting a first node in the graph to a second node in the graph indicates that an output generated by the operation represented by the first node is used as an input to the operation represented by the second node.” Examiner’s note, the computational graph is neural network operation, the node is representing an operation (workflow) and the edges are presenting a relationship of input and output between two nodes. );
responsive to not finding the machine learning model in the hybrid knowledge representation (Barham, [Par.0042-0043], “Task allocation including execution order and device placement can be determined per a subset of a computation graph, and then task allocation for the whole computation graph can be generated by combining each subset's task allocation result, consistent with embodiments of the present disclosure. While the process for task allocation on one subset will be explained hereinafter, it is appreciated that task allocation for other subsets can be performed in a similar manner…Referring to FIG. 3, task allocation generator 214is configured to generate one or more task allocation models for each subset of a computation graph, consistent with embodiments of the present disclosure. In some embodiments, the task allocation model includes execution order of operations represented by nodes in a subset and device placements for each of the corresponding operations. In some embodiments, the task allocation generator 214 may produce a sequence of nodes for representing an execution order of operations and a sequence of target devices corresponding to the sequence of nodes. The task allocation model for a subset S21 generated by task allocation generator 214 will be explained as an example referring to state 403 of FIG. 4.” Examiner’s note, the generation the task allocation models of each subset of the whole computational graph are considered as the machine learning model fragments. Therefore, identifying the subset of the machine learning model (fragments of the machine learning model) is corresponding to not finding the machine learning model.), 
searching the hybrid knowledge representation for machine learning model fragments associated with the machine learning task (Barham, [Par.0041-0046], “In some cases, a computational graph is sent with the request from the client. In other cases, the request identifies the computational graph and the system retrieves the data representing the identified graph from memory… The system can partition the computational graph into multiple subgraphs. In some implementations, the subgraphs are specified by the client sending the request, and the system partitions the computational graph according to the specifications. In some other implementations, the system partitions the computational graph such that each subgraph requires a similar amount of resources for perform in operations compared to the other subgraphs... In particular, the instructions cause the device to assign the operation represented by each node in the subgraph to a respective stream of the device”  Examiner’s note, the system can partition the computational graph into the multiple subgraph, the subgraph including the multiple nodes represent the operation of the machine learning model, the neural network operation including the input layer and output layer and generating the final output as an indicating the operation has completed. Each of the operation in the subgraph is considered as the machine learning model fragment. As it can be seen at [Par.0020], “In some implementations, the operations represented in the computational graph are neural network operations or operations for a different kind of machine learning model. A neural network is a machine learning model that employs one or more layers of nonlinear units to predict an output for a received input. Some neural networks are deep neural networks that include one or more hidden layers in addition to an output layer. The output of each hidden layer is used as input to another layer in the network, i.e., another hidden layer, the output layer, or both. Some layers of the network generate an output from a received input in accordance with current values of a respective set of parameters”),
However, Barham does not teach and generating new machine learning model to perform the machine learning task by combining the machine learning model fragments.
On the other hand, Che teaches and generating new machine learning model to perform the machine learning task by combining the machine learning model fragments (CHE, [Par.0041-0043], “When partitioning a computation graph, the graph portioner 213 may consider computation graph's properties of many machine-learning models…Task allocation including execution order and device placement can be determined per a subset of a computation graph, and then task allocation for the whole computation graph can be generated by combining each subset's task allocation result, consistent with embodiments of the present disclosure. While the process for task allocation on one subset will be explained hereinafter, it is appreciated that task allocation for other subsets can be performed in a similar manner…Referring to FIG. 3, task allocation generator 214 is configured to generate one or more task allocation models for each subset of a computation graph, consistent with embodiments of the present disclosure. In some embodiments, the task allocation model includes execution order of operations represented by nodes in a subset and device placements for each of the corresponding operations. In some embodiments, the task allocation generator 214 may produce a sequence of nodes for representing an execution order of operations and a sequence of target devices corresponding to the sequence of nodes. The task allocation model for a subset S21 generated by task allocation generator 214 will be explained as an example referring to state 403 of FIG. 4.” Examiner’s note, the generation the task allocation models of each subset of the whole computational graph are considered as the machine learning model fragments. Generating the whole computation graph can be generated based on the combining the subset’s task allocation models, therefore, generating the new machine learning model based on the combination of the task allocation models of the whole computation graph. Replacing some subgraph of the whole computation graph is considered as the new machine learning model, which includes some subgraph (machine learning model fragment). For further clarification, see the [Par.0037], “In some embodiments, the graph optimizer 212 may use the subgraph profiling information to optimize a computation graph. A computation graph may include some subgraphs that are commonly used in many machine learning models as their components. For example, the commonly used subgraphs can include MobileNets layers, ResNet layers, Region Proposal Network, etc. In some embodiments, prior history of execution, experiments, or simulations can show optimized execution order and device placements for a certain subgraph. Some commonly used large subgraphs can be fully offloaded to a certain target device such as ASIC or FPGA without customizing the schedule, and thus analyzing the subgraphs may be disregarded when scheduling, consistent with embodiments of the present disclosure. Therefore, replacing some subgraphs with corresponding super nodes by the graph optimizer can reduce the complexity of the scheduling process”) However, the claim does not define what the machine learning model fragment, therefore, examiner interprets the machine learning model fragment is the operation of each subgraph of the computation graph as the disclose in specification of the current invention at [Par.0019], “fully or fragments of the components (e.g., subset of a dataset, sub-parts of a neural network related to feature extraction, and/or others).” .
Barham and Che are analogous in arts because they have the same filed of endeavor of generating the machine learning on the computation graph.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the generating the machine learning model on the computation graph taught by Barham and further in view of CHe by generating new machine learning model to perform the machine learning task by combining the machine learning model fragments. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the execution order of the operation (Che, [Par.0031], “Execution performance of a computing system 200 having a heterogeneous platform, for example, shown in FIG. 2 can be improved by optimizing execution order of operations or identifying optimal target devices for executing corresponding operations. In embodiments of the present invention, scheduler 210 is configured to provide optimized task allocation including execution order of operations and device placement for executing the operations, which will be described in detail referring to FIG. 3 to FIG. 5. In some embodiments, the device placement for executing the operations can include processing element placement for executing the operations in one target device.”.
Regarding claim 9, is being rejected as the same reason as the claim 1. 
Additionally, Barham teaches a hardware processor; a memory device operatively coupled with the hardware processor, the memory device storing hybrid knowledge representation structured as nodes representing machine learning workflow components and edges connecting the nodes based on relationships between the nodes (Barham, [Par.0033], “ Any devices performing neural network opera­tions, e.g., devices 116-122, can include a memory, e.g., a random access memory (RAM), for storing instructions and data and a processor for executing stored instructions. Gen­erally, each device is a hardware resource that performs operations independent of other devices. For example, each device can have its own processing unit.” Examiner’s note, the memory storing the instruction to perform the operation of the neural network, wherein, the neural network is presented by the computation graph with plurality of nodes and connecting edges, as it can be seen at [Par.0008], “Another innovative aspect includes the actions of receiving, by a graphical processing unit having a plurality of streams, data representing a subgraph of the computa­tional graph, the computational graph comprising a plurality of nodes and directed edges, wherein each node represents a respective operation, wherein each directed edge connects a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node, the subgraph assigned to a graphical processing unit by a placer in a computational graph system; assigning the operation represented by each node in the subgraph to a respective stream in the plurality of streams of the graphical processing unit; and performing the operations represented by the nodes in the subgraph in accordance with the assignment.” ); 
Regarding claim 19, is being rejected as the same reason as the claim 1. 
Additionally, Barham teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: receive, by the device, a search query (Barham, [Par.0079], “Computer-readable media suitable for storing com­puter program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto­optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.”);
Regarding claim 3, Barham teaches the computer-implemented method of claim 1, wherein responsive to finding the machine learning model in the hybrid knowledge representation, outputting the machine learning model (Barham, [Par.0027-0029], “A user of a client 102 can request actions be performed on a computational graph representing a neural network. For example, a client can register a graph with the session manager, feed data input into the graph, or evaluate one or more of the outputs of a graph. The client 102 can be an application running on a computer. [0028] As part of the request, the client 102 provides data identifying a computational graph to the system 100 and specifies types of actions to be performed on the computational graph. [0029] For example, the request can identify a computational graph representing an inference for a particular neural network and can identify an input on which the inference should be performed.” Examiner’s note, the identify a machine learning model for specific operation of the computation graph, wherein the computation graph is considered as the hybrid knowledge, which is stored in the memory device, see the [Par.0020], “In some implementations, the operations represented in the computational graph are neural network operations or operations for a different kind of machine learning model.” Examiner’s note, the output of current layer as input of the next layer, therefore, the output of the current layer is considered as the outputting the machine learning model in the computational graph, wherein, the computational graph is operation of the machine learning model.).
Regarding claim 6, Barham teaches the computer-implemented method of claim 1, further comprising outputting the machine learning model's workflow indicated by the hybrid knowledge representation's nodes and connecting edges associated with the machine learning model (Barham, [Par.0018], “The computational graph includes nodes connected by directed edges. Each node in the computational graph represents an operation. An incoming edge to a node represents a flow of an input into the node, i.e., an input to the operation represented by the node. An outgoing edge from a node represents a flow of an output of the operation represented by the node to be used as an input to an operation represented by another node. Thus, a directed edge connecting a first node in the graph to a second node in the graph indicates that an output generated by the operation represented by the first node is used as an input to the operation represented by the second node.” Examiner’s note, the computational graph is neural network operation, the node is representing an operation (workflow) and the edges are presenting a relationship of input and output between two nodes.), 
responsive to finding the machine learning model in the hybrid knowledge representation (Barham, [Par.0020], “In some implementations, the operations represented in the computational graph are neural network operations or operations for a different kind of machine learning model.” Examiner’s note, identifying the operation on the computation graph, wherein the operation is representing the operation of the machine learning model).
Regarding the claim 16 is being rejected as the same reason as the claim 6.
Regarding the claim 7, Barham teaches the computer-implemented method of claim 1, further comprising outputting the new machine learning model's workflow indicated by the hybrid knowledge representation's nodes and connecting edges associated with the new machine learning model (Barham, [Par.0018], “The computational graph includes nodes connected by directed edges. Each node in the computational graph represents an operation. An incoming edge to a node represents a flow of an input into the node, i.e., an input to the operation represented by the node. An outgoing edge from a node represents a flow of an output of the operation represented by the node to be used as an input to an operation represented by another node. Thus, a directed edge connecting a first node in the graph to a second node in the graph indicates that an output generated by the operation represented by the first node is used as an input to the operation represented by the second node.” Examiner’s note, the computational graph is neural network operation, the node is representing an operation (workflow) and the edges are presenting a relationship of input and output between two nodes.), 
 responsive to not finding the machine learning model in the hybrid knowledge representation and responsive to generating the new machine learning model (Barham, [Par.0042-0043], “Task allocation including execution order and device placement can be determined per a subset of a computation graph, and then task allocation for the whole computation graph can be generated by combining each subset's task allocation result, consistent with embodiments of the present disclosure. While the process for task allocation on one subset will be explained hereinafter, it is appreciated that task allocation for other subsets can be performed in a similar manner…Referring to FIG. 3, task allocation generator 214is configured to generate one or more task allocation models for each subset of a computation graph, consistent with embodiments of the present disclosure. In some embodiments, the task allocation model includes execution order of operations represented by nodes in a subset and device placements for each of the corresponding operations. In some embodiments, the task allocation generator 214 may produce a sequence of nodes for representing an execution order of operations and a sequence of target devices corresponding to the sequence of nodes. The task allocation model for a subset S21 generated by task allocation generator 214 will be explained as an example referring to state 403 of FIG. 4.” Examiner’s note, the generation the task allocation models of each subset of the whole computational graph are considered as the machine learning model fragments. Therefore, identifying the subset of the machine learning model (fragments of the machine learning model) is corresponding to not finding the machine learning model.).
Regarding the claim 17 is being rejected as the same reason as the claim 7.
Regarding claim 8, Barham teaches the computer-implemented method of claim 1, further comprising building the hybrid knowledge representation by structuring the machine learning workflow components into a database and (Barham, [Par.0007], “The instructions cause the first device to determine a particular operation represented by a node has finished at a particular stream; in response to determining the particular operation has finished: determining a first amount of memory consumed by the particular operation that will be freed; determine, for each of a group of unassigned nodes, a respective estimated amount of memory consumed by the unassigned node; determine, from the group of unassigned nodes, a first unassigned node with the estimated amount of memory that maximizes usage of the first amount of memory; and assign an operation represented by the first unassigned node to the particular stream.”)
creating metadata associated with the machine learning workflow components (Barham, [Par.0008], “Another innovative aspect includes the actions of receiving, by a graphical processing unit having a plurality of streams, data representing a subgraph of the computational graph, the computational graph comprising a plurality of nodes and directed edges, wherein each node represents a respective operation, wherein each directed edge connects a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node, the subgraph assigned to a graphical processing unit by a placer in a computational graph system; assigning the operation represented by each node in the subgraph to a respective stream in the plurality of streams of the graphical processing unit; and performing the operations represented by the nodes in the subgraph in accordance with the assignment.” Examiner’s note, the instruction graph, representing the workflow of the neural network operation is considered as a metadata associated with the workflow.).
Regarding the claim 18 is being rejected as the same reason as the claim 8.
Regarding the claim 10, Barham teaches the system of claim 9, wherein the machine learning workflow components comprise machine learning network topology fragments representing an input layer fragment, an output layer fragment (Barham, [Par.0020-0021], “In some implementations, the operations represented in the computational graph are neural network operations or operations for a different kind of machine learning model. A neural network is a machine learning model that employs one or more layers of nonlinear units to predict an output for a received input. Some neural networks are deep neural networks that include one or more hidden layers in addition to an output layer. The output of each hidden layer is used as input to another layer in the network, i.e., another hidden layer, the output layer, or both. Some layers of the network generate an output from a received input in accor dance with current values of a respective set of parameters…to process an input through the layers of the neural network to generate a neural network output for the input.”),
a data transformation fragment (Barham, [Par0047], “An example system may assign computations of some hardware accelerators to streams in a particular way ( e.g., if one operation executes on stream A, then a later, related operation must also execute on stream A.) For example, a first operation may be stateful and execute on stream A. By executing, the first operation may change the internal state of the hardware in a way that must happen before a second operation executes. The second operation may then execute on stream A after the first operation is complete.” Examiner’s note, the ordering of the operation is considered as th transformation fragment data.),
and a task-purpose fragment (Barham, [Par.0050], “The instructions also cause the device to perform the operations represented by the nodes in the subgraph in accordance with the assignment. When operations are assigned to a particular stream, the operations are queued. The device can perform operations in a first-in-first-out (FIFO) manner. Thus, if the device only has one stream, the operations assigned to the device are performed serially. If the device has multiple streams, the operations in differen streams can be performed in parallel and reordered with respect to each other, while the operations within a given stream are performed serially. Performing operations using multiple streams decreases a total time to perform the operations of the subgraph. This is described further below with reference to FIGS. 3 and 4.” Examiner’s note, the assignment is considered as the task purpose fragment.).
Regarding the claim 11, Barham teaches the system of claim 10, wherein the machine learning workflow components further comprise a data pre-processing component that generates at least one of a training dataset, a test dataset, and a validation dataset (Barham, [Par.0040], “The system receives a request from a client to process a computational graph (step 202). For example, the request can be a request to perform a neural network inference represented by the computational graph on a specified input, a request to perform neural network training operations represented by the computational graph on a specified set of training data, or a request to perform other neural network operations represented by the computational graph, as described above with reference to FIG. 1.”).
Regarding claim 20, Barham teaches the computer program product of claim 19, wherein the machine learning component comprises at least one of: a dataset, a machine learning model, and metrics (Barham, [Par.0038], “The session manager 104 also provides sets of operations to be perfom1ed in the computational graph to the executor 106. The executor 106 periodically retrieves runtime statistics from the devices 116-122 related to graph execution of operations. The executor 106 provides the runtime statistics to the placer 108, which can re-optimize placement and scheduling of further operations.” And [Par.0020], “ In some implementations, the operations represented in the computational graph are neural network operations or operations for a different kind of machine learning model. A neural network is a machine learning model that employs one or more layers of nonlinear units to predict an output for a received input.”);
and wherein machine learning model fragments comprise at least one of: a subset of a dataset and a sub-part of a machine learning model (Barham, (Barham, [Par.0041-0046], “In some cases, a computational graph is sent with the request from the client. In other cases, the request identifies the computational graph and the system retrieves the data representing the identified graph from memory… The system can partition the computational graph into multiple subgraphs. In some implementations, the subgraphs are specified by the client sending the request, and the system partitions the computational graph according to the specifications. In some other implementations, the system partitions the computational graph such that each subgraph requires a similar amount of resources for perform in operations compared to the other subgraphs... In particular, the instructions cause the device to assign the operation represented by each node in the subgraph to a respective stream of the device”  Examiner’s note, the system can partition the computational graph into the multiple subgraph, the subgraph including the multiple nodes represent the operation of the machine learning model, the neural network operation including the input layer and output layer and generating the final output as an indicating the operation has completed. Each of the operation in the subgraph is considered as the machine learning model fragment. See the par.0020 for further clarification.).
Claims 2, 4, 12, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Barham et al. (Pub. No.: US20170124451– hereinafter, Barham) in view of Che et al. (Pub. No.: US 20200249998- hereinafter, Che) and further in view of Chen et al. (Pub. No.: US 20190362222 -hereinafter, Chen).
Regarding claim 2, Barham teaches the system of claim 11, wherein the hardware processor is further configured to: responsive to not finding the machine learning model in the hybrid knowledge representation (Barham, [Par.0042-0043], “Task allocation including execution order and device placement can be determined per a subset of a computation graph, and then task allocation for the whole computation graph can be generated by combining each subset's task allocation result, consistent with embodiments of the present disclosure. While the process for task allocation on one subset will be explained hereinafter, it is appreciated that task allocation for other subsets can be performed in a similar manner…Referring to FIG. 3, task allocation generator 214is configured to generate one or more task allocation models for each subset of a computation graph, consistent with embodiments of the present disclosure. In some embodiments, the task allocation model includes execution order of operations represented by nodes in a subset and device placements for each of the corresponding operations. In some embodiments, the task allocation generator 214 may produce a sequence of nodes for representing an execution order of operations and a sequence of target devices corresponding to the sequence of nodes. The task allocation model for a subset S21 generated by task allocation generator 214 will be explained as an example referring to state 403 of FIG. 4.” Examiner’s note, the generation the task allocation models of each subset of the whole computational graph are considered as the machine learning model fragments. Therefore, identifying the subset of the machine learning model (fragment of the machine learning model) is corresponding to not finding the machine learning model.),
However, Barham does not teach automatically generate a dataset for the new machine learning model based on the hybrid knowledge representation.
On the other hand, Barham teaches automatically generate a dataset for the new machine learning model based on the hybrid knowledge representation (Chen, [Par.0017], “Embodiments of the present disclosure are involve automating the design of machine-learning (ML) models by automatically searching for candidate ML models and candidate feature-extraction rules that could be suitable for a specified task ( e.g., predicting whether an email link will be clicked). For example, a computer system selects a historical ML model based on a user-specified task to be performed by the ML model, and a targeted performance metric of the ML model. The computer system iteratively evaluates different combinations of these candidate models and rules, which can include updating various model parameters, to develop a suitable model-and-rule combination for performing the specified task. A high-performing combination of a particular candidate ML model (which can have updated parameters) and a candidate feature-extraction can be provided to a client device that requested a new ML model.” and [Par.0021], “Relative to existing automation approaches, the embodiments dynamically generate new feature-extraction rules and new ML models and search for a feature-extraction rule-ML model combination that would allow performing the task at a level meeting or exceeding the performance metric.”).
Barham, Che and Chen are analogous in arts because they have the same filed of endeavor of generating of the machine learning models.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the generating the machine learning model on the computation graph taught by Barham and further in view of Che and Chen by automatically generate a dataset for the new machine learning model based on the hybrid knowledge representation. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the generation of the machine learning model (Chen, [Par.0020], “Each test involves applying each model-and-rule combination to the test interaction dataset. The testing process can include varying the parameters of a given candidate ML model and using different model-and-rule combinations (even if a particular feature extraction rule was not historically used for a particular model). The model-building server selects one or more model-and-rule combination that meet a performance metric (e.g., "accuracy of 90%") included the model-generation request. The model-building server responds to the model generation request by making the selected ML model and feature-extraction rule available for download or otherwise providing access to the selected model-and-rule combination.”).
Regarding the claim 12 is being rejected as the same reason as the claim 2.
Regarding claim 4, Barham s modified in view of Che and Chen teaches the computer method of the claim 1, further comprising: automatically generating metrics associated with executing the new machine learning model (Chen, [Par.0021], “Relative to existing automation approaches, the embodiments dynamically generate new feature-extraction rules and new ML models and search for a feature-extraction rule-ML model combination that would allow performing the task at a level meeting or exceeding the performance metric.”).
Barham, Che and Chen are analogous in arts because they have the same filed of endeavor of generating of the machine learning models.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the generating the machine learning model on the computation graph taught by Barham and further in view of Che and Chen by automatically generating metrics associated with executing the new machine learning model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the generation of the machine learning model (Chen, [Par.0020], “Each test involves applying each model-and-rule combination to the test interaction dataset. The testing process can include varying the parameters of a given candidate ML model and using different model-and-rule combinations (even if a particular feature extraction rule was not historically used for a particular model). The model-building server selects one or more model-and-rule combination that meet a performance metric (e.g., "accuracy of 90%") included the model-generation request. The model-building server responds to the model generation request by making the selected ML model and feature-extraction rule available for download or otherwise providing access to the selected model-and-rule combination.”).
Regarding the claim 13 is being rejected as the same reason as the claim 4.
Regarding claim 14, Barham as modified in view of Che and Chen teaches the system of claim 13, wherein the hardware processor is further configured to automatically generate metrics associated with executing one of the machine learning model and the new machine learning model based on the metrics generation component (Chen, [Par.0021], “Relative to existing automation approaches, the embodiments dynamically generate new feature-extraction rules and new ML models and search for a feature-extraction rule-ML model combination that would allow performing the task at a level meeting or exceeding the performance metric.” And [Par.0031], “The performance metric 136 can be any suitable metric applicable to ML model including but not limited to: "accuracy-90%," "precision rate-80%," "recall rate-70%," or another metric.” Examiner’s note, performance metric 136 is considered as the metrics generation component.).
Barham, Che and Chen are analogous in arts because they have the same filed of endeavor of generating of the machine learning models.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the generating the machine learning model on the computation graph taught by Barham and further in view of Che and Chen by automatically generate metrics associated with executing one of the machine learning model and the new machine learning model based on the metrics generation component. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the generation of the machine learning model (Chen, [Par.0020], “Each test involves applying each model-and-rule combination to the test interaction dataset. The testing process can include varying the parameters of a given candidate ML model and using different model-and-rule combinations (even if a particular feature extraction rule was not historically used for a particular model). The model-building server selects one or more model-and-rule combination that meet a performance metric (e.g., "accuracy of 90%") included the model-generation request. The model-building server responds to the model generation request by making the selected ML model and feature-extraction rule available for download or otherwise providing access to the selected model-and-rule combination.”).
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barham et al. (Pub. No.: US20170124451– hereinafter, Barham) in view of Che et al. (Pub. No.: US 20200249998- hereinafter, Che) and further in view of Chen et al. (Pub. No.: US 20190362222 -hereinafter, Chen) and further in view of Yoon et al. (Pub. No.: US 20200117999 -hereinafter, Yoon).
Regarding claim 5, Barham as modified in view of Che and Chen teaches the computer-implemented method of claim 1, wherein the generating of the new machine learning model further comprises generating a semantic specification associated with the new machine learning model (Chen, [Par.0021], “Relative to existing manual approaches, the embodiments significantly reduce the effort and time involved in creating ML models suitable for performing a given task. For example, it is sufficient to specify a task and a performance metric for the new ML model via a user interface. Within hours, the new design becomes available via the user interface. Relative to existing automation approaches, the embodiments dynamically generate new feature-extraction rules and new ML models and search for  a feature-extraction rule-ML model combination that would allow performing the task at a level meeting or exceeding the performance metric. Depending on the number of possible combinations, the search need not be exhaustive, thereby reducing or minimizing the impact to the computational overhead for finding an optimal combination. Relative to existing manual approaches, the embodiments significantly reduce the effort and time involved in creating ML models suitable for performing a given task. For example, it is sufficient to specify a task and a performance metric for the new ML model via a user interface. Within hours, the new design becomes available via the user interface. Relative to existing automation approaches, the embodiments dynamically generate new feature-extraction rules and new ML models and search for a feature-extraction rule-ML model combination that would allow performing the task at a level meeting or exceeding the performance metric. Depending on the number of possible combinations, the search need not be exhaustive, thereby reducing or minimizing the impact to the computational
overhead for finding an optimal combination.” Examiner’s note, generating the new machine learning model based on the specific task request from the user, wherein, the specific task performance is considered as the semantic specification.),
Barham, Che and Chen are analogous in arts because they have the same filed of endeavor of generating of the machine learning models.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the generating the machine learning model on the computation graph taught by Barham and further in view of Che and Chen by generating of the new machine learning model further comprises generating a semantic specification associated with the new machine learning model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the generation of the machine learning model (Chen, [Par.0020], “Each test involves applying each model-and-rule combination to the test interaction dataset. The testing process can include varying the parameters of a given candidate ML model and using different model-and-rule combinations (even if a particular feature extraction rule was not historically used for a particular model). The model-building server selects one or more model-and-rule combination that meet a performance metric (e.g., "accuracy of 90%") included the model-generation request. The model-building server responds to the model generation request by making the selected ML model and feature-extraction rule available for download or otherwise providing access to the selected model-and-rule combination.”).
However, Barham, Che and Chen do not teach the semantic specification comprising metadata annotating semantics of the new machine learning model.
On the other hand, Yoon teaches the semantic specification comprising metadata annotating semantics of the new machine learning model (Yoon, [Par.0037], “The data output by operation B can then be pre-fetched from main memory to L1 memory before being used as input to another operation. In this example, an updated machine learning model can include a new operation ( or an annotation or other instruction or code) that causes the data output by operation B to be pre-fetched when another operation ( e.g., operation C) is completed.”).
Barham, Che, Chen and Yoon are analogous in arts because they have the same filed of endeavor of generating of the machine learning models.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the generating the machine learning model on the computation graph taught by Barham and further in view of Che, Chen and Yoon’s method by the semantic specification comprising metadata annotating semantics of the new machine learning model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the generation of the machine learning model (Yoon, [Par.0030], “The machine learning system 120 includes a machine learning model improvement mod­ule 131 (also referred to as the improvement module 132 for brevity) that receives data of the machine learning models 112 and generates updated machine learning models 132 with improved locality (e.g., improved data re-use, locality in data placement, and/or locality in data movement). The improvement module 131 can update the machine learning model based on characteristics of a memory hierarchy for a machine learning processor on which the machine learning model is going to be deployed. That is, the model improve­ment module 131 generates an updated machine learning model 132 that has improved locality for the memory hierarchy of the machine learning processor on which the updated machine learning model 132 will be executed. The improvement module 131 can update neural networks and other appropriate machine learning model that can be rep­resented as a collection of operations and dependencies between the operations using the techniques described herein.”).
Regarding the claim 15 is being rejected as the same reason as the claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Herreshoff et al. (Pub. No.: US 20180129967-hereinafter, Herreshoff ) teaches processing and constructing the computational graph by using the machine learning models. 
	Jia et al. (Pub. No.:us20190073607-hereinafter, Jia) teaches a system building the plurality of the machine leaning modules for specific operation of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./
Examiner, Art Unit 2128  
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128